Exhibit 10(n)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
10th day of October, 2012, by and between BLOUNT INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and Paul A. Valas (“Executive”).

W I T N E S S E T H:

RECITALS

 

  A. The Company desires to continue to employ and retain the unique experience,
abilities, and services of Executive, and Executive desires to continue to be
employed by the Company, subject to the terms and conditions of this Agreement.

 

  B. As President of the Farm, Ranch, and Agriculture (“FRAG”) Segment of the
Company, Executive will be engaged in administrative, executive, or professional
work in connection with Executive’s employment with the Company. Executive will
perform predominantly intellectual, managerial, or creative tasks and will earn
a salary and be paid on a salary basis.

 

  C. The Company will have a protectable interest in connection with Executive’s
employment with the Company. Executive will have access to trade secrets or will
have access to competitively sensitive confidential business and professional
information that otherwise might not qualify as a trade secret, including
product development plans, product launch plans, marketing strategy, or sales
plans.

 

  D. Executive’s employment is currently subject to an Employment Agreement
dated December 14, 2009 (the “Old Agreement”). The parties intend for this
Agreement to supersede the Old Agreement, except that Section 3(d), clause
(i) of the Old Agreement, which contains a non-competition provision entered
into upon commencement of Executive’s employment, shall continue in full force
and effect, the language of which has been replicated in its entirety in
Section 3(d) hereof.

AGREEMENT

1. Employment and Term.

(a) Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive, and Executive hereby accepts employment as the Company’s
President of the FRAG Segment, and shall have such responsibilities, duties and
authority that are consistent with such positions as may be from time to time
assigned to Executive by the Chief Executive Officer (the “CEO”) (or the CEO’s
designee). Executive will comply with the reasonable instructions, policies, and
rules that the Company may establish from time to time. During the Term,
Executive will devote Executive’s full time and attention to the performance of
Executive’s duties under this Agreement and will discharge Executive’s duties to
the best of Executive’s ability, in good faith, with the care an ordinarily
prudent person in a like position would exercise under similar circumstances,
and in a manner Executive reasonably believes to be in the best interests of the
Company.



--------------------------------------------------------------------------------

(b) Unless earlier terminated as provided herein, Executive’s employment under
this Agreement shall be for a one-year term (the “Initial Term”) commencing on
October 10, 2012 (the “Effective Date”). At the end of the Initial Term, this
Agreement shall extend automatically without further action by either the
Company or Executive for successive additional one (1) year periods (the Initial
Term and the successive one-year extension periods are hereinafter referred to
as the (“Term”) unless either party delivers to the other written notice of its
decision not to extend this Agreement, in which event this the “Term” of this
Agreement shall be the one-year period following the date of such notice and
this Agreement shall terminate upon the expiration of such Term, further that
the Term of this Agreement will cease to extend automatically one year prior to
the date that Executive attains age 65. Following termination, those provisions
that by their nature continue following termination, shall continue in full
force and effect.

(c) Executive represents and warrants to the Company that the signing and
delivery of this Agreement by Executive and the performance by Executive of all
of Executive’s obligations under this Agreement will not (i) breach any
agreement to which Executive is a party, or give any person the right to
accelerate any obligation of Executive; (ii) violate any law, judgment, or order
to which Executive is subject; or (iii) require the consent, authorization,
approval of any person, including but not limited to any governmental body.

(d) Executive acknowledges that the terms of this employment relationship may be
supplemented by policies adopted by the Company from time to time. The Company
may revise its policies at any time in its sole discretion. In the event of any
conflict between the terms of this Agreement and the Company’s policies, the
terms of this Agreement shall govern.

(e) Executive understands that Executive’s employment relationship with the
Company is “AT-WILL,” and that the Company may, subject to the terms and
conditions of this Agreement, terminate the relationship at any time for any
reason or no reason.

2. Compensation and Benefits. As compensation for Executive’s services during
the Term of this Agreement, Executive shall be paid and receive the amounts and
benefits set forth in subsections (a) through (d) below:

(a) An annual base salary (“Base Salary”) at a rate of Three Hundred and Fifty
Thousand Dollars ($350,000.00) per year, prorated for any partial year of
employment. Executive’s Base Salary shall be subject to annual review at such
time as the Company conducts salary reviews for its executives generally and may
be increased accordingly. Executive’s salary shall be payable in substantially
equal installments on a semi-monthly basis, or in accordance with the regular
payroll practices in effect and applicable to Executive from time to time.

(b) Executive shall be eligible to participate in the Company’s Executive
Management Annual Incentive Program (“Incentive Program”). The Company will
establish performance goals for Executive each calendar year under the Incentive
Program, and Executive’s annual Target Bonus shall be 50% of Base Salary; the
maximum award for exceeding the performance goals shall be established by the
Company from time-to-time. The

 

Employment Agreement – Paul A. Valas

 

-2-



--------------------------------------------------------------------------------

annual incentive bonus payable under this subsection (b) shall be payable as a
lump sum at the same time bonuses are paid to other executives after
certification by the Compensation Committee (or its designee) that the
applicable performance objectives have been met, on or before March 15 of the
following year. If permitted by the terms of the Incentive Program for the
applicable calendar year, Executive may elect to defer all or a portion of the
bonus by making such election deferral by June 30 of each year; provided,
however, that for this first calendar year, the election, if permitted, must be
within thirty (30) days of the Effective Date.

(c) Executive shall be entitled to participate in, or receive benefits under,
any “employee benefit plan” (as defined in Section 3(3) of ERISA) or employee
benefit arrangement made generally available by the Company to its executives
from time to time, including plans providing 401(k) benefits, matching and
Savings Plus benefits, deferred compensation, health care (including
Exec-U-Care), dental and vision care, life insurance, disability, accidental
death and similar benefits.

(d) Executive will be entitled to vacation in accordance with the Company’s
applicable vacation policy. Executive will be promptly reimbursed by Company for
all reasonable business expenses he incurs in carrying out his duties and
responsibilities under this Agreement.

(e) Executive shall be eligible to participate in the annual Long Term Incentive
Program (LTIP), as may be administered from time to time by the Compensation
Committee, pursuant to the terms of the written agreement evidencing any award
that is granted thereby.

(f) The Executive previously purchased certain restricted stock, which will
continue to be governed by the terms and restrictions under which such stock was
purchased.

3. Confidentiality and Noncompetition.

(a) For the purposes of this Section 3, Company shall include Blount
International, Inc. and any of its subsidiaries and affiliates. Executive
acknowledges that, prior to and during the Term of this Agreement, the Company
has furnished and will furnish to Executive Confidential Information which could
be used by Executive on behalf of a competitor of the Company to the Company’s
substantial detriment. Moreover, the parties recognize that Executive, during
the course of Executive’s employment with the Company, will develop important
relationships with customers and others having valuable business relationships
with the Company. In view of the foregoing, Executive acknowledges and agrees
that the restrictive covenants contained in this Section are reasonably
necessary to protect the Company’s legitimate business interests and goodwill.
If it is determined that any term of this Section 3 is overly broad or
unreasonable as applied to Executive, the parties agree that it is their mutual
intention and agreement that these restrictive covenants be enforced to the
fullest extent possible and the restrictive covenants shall be modified to the
extent necessary to accomplish such purpose.

(b) Executive agrees that Executive shall protect the Company’s Confidential
Information and shall not disclose to any Person, or otherwise use, except in
connection with

 

 

Employment Agreement – Paul A. Valas

 

-3-



--------------------------------------------------------------------------------

Executive’s duties performed in accordance with this Agreement or otherwise for
the Company, any Confidential Information at any time, including following the
termination of Executive’s employment with the Company for any reason; provided,
however, that Executive may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event Executive will promptly notify the Company of such order or
subpoena to provide the Company an opportunity to protect its interests.
Executive will promptly notify the Company of any unauthorized use or disclosure
of Confidential Information, or any other breach of this Section 3 and assist
the Company in every reasonable way to retrieve any Confidential Information
that was used or disclosed by Executive without the Company’s specific prior
written authorization and to mitigate the harm caused by the unauthorized use or
disclosure. Executive’s obligations under this Section 3(b) shall survive any
expiration or termination of this Agreement for any reason.

(c) Upon the termination or expiration of Executive’s employment hereunder,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents supplied to or created by Executive in
connection with Executive’s employment hereunder (including all copies of the
foregoing) in Executive’s possession or control, and all of the Company’s
equipment and other materials in Executive’s possession or control. Executive’s
obligations under this Section 3(c) shall survive any expiration or termination
of this Agreement.

(d) Executive shall comply with Section 3(d), clause (i) of the Old Agreement,
provided the reference to “Section 4.1(a) below” shall refer to Section 4.2 of
this Agreement and the reference to “this Agreement” shall refer to this
Agreement instead of the Old Agreement. Executive reaffirms his continuing
noncompetition obligations under Section 3(d), clause (i) of the Old Agreement
and agrees that those provisions are valid, enforceable, and continuing in full
force and effect. Section 3(d), clause (i) of the Old Agreement reads as
follows:

“Upon the termination or expiration of his employment under this Agreement,
Executive agrees that for a period of one (1) year from his Date of Termination
or until the end of the period for which he is entitled to receive compensation
under Section 4.1(a) below, whichever is longer, he shall not (i) be employed by
or provide services to any company or business engaged in the design,
manufacture, marketing or sale of any products similar to those produced or
offered by the Company or its affiliates in the geographic areas of the world in
which the Company conducts its principal manufacturing and sales operations,
including China, Brazil, Germany, and North America, provided that this
noncompetition restriction shall in no event extend longer than two years from
Executive’s Date of Termination.”

(e) During the Term and for a period of one (1) year after Executive’s Date of
Termination, Executive shall not (i) divert or attempt to divert any person,
concern or entity which is furnished products or services by the Company, with
whom Executive had dealings while employed by the Company, from doing business
with the Company or otherwise cause any

 

Employment Agreement – Paul A. Valas

 

-4-



--------------------------------------------------------------------------------

person, concern or entity with whom he had dealings while employed by the
Company to change its relationship with the Company, or (ii) solicit, lure or
attempt to hire away any of the employees of the Company with whom Executive
interacted directly or indirectly, while employed with the Company.

(f) Executive acknowledges that if Executive breaches or threatens to breach
this Section 3, Executive’s actions may cause irreparable harm and damage to the
Company that cannot be compensated in damages. Accordingly, if Executive
breaches or threatens to breach this Section 3, the Company shall be entitled to
seek injunctive relief, in addition to any other rights or remedies available to
the Company. This is an independent covenant on the part of Executive and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Executive’s agreement under this
Section 3(f).

4. Termination.

4.1 By Executive without Good Reason. Executive shall have the right to
terminate Executive’s employment hereunder at any time by Notice of Termination
(as described in Section 6). If Executive terminates Executive’s employment for
any reason other than Good Reason (as defined in Section 4.2 below), the
Company’s obligations under this Agreement shall cease as of the date of such
termination and Executive shall not be entitled to any further compensation and
benefits other than those due and payable as of the Date of Termination and as
set forth in Sections 4.5 and 4.6.

4.2 By Executive for Good Reason. Executive may terminate Executive’s employment
for “Good Reason” if: (i) (a) there is a material diminution in Executive’s
authority, duties, and responsibilities, (b) the Company requires Executive to
be located more than 50 miles from the Company’s offices in Denver, Colorado,
except for reasonably required travel or expatriate services for Company
business, (c) there is a material reduction in the Executive’s Base Salary or
(d) the Company has materially breached this Agreement, and (ii) Executive has
provided written notice of such breach to the Company within ninety (90) days
after such breach occurring, (iii) such breach has not been cured within thirty
(30) days after written notice of such breach is given by Executive to the
Company, and (iv) Executive terminates employment within sixty (60) days of the
expiration of such cure period by providing Notice of Termination. It shall not
constitute Good Reason if Executive’s base salary or compensation and benefits
are materially reduced in connection with an across-the-board reduction of pay
or benefits for executives of similar status.

 

Employment Agreement – Paul A. Valas

 

-5-



--------------------------------------------------------------------------------

(a) Severance. In the event Executive terminates employment with the Company for
“Good Reason,” in addition to the rights under Sections 4.5, 4.6 and 4.7,
Executive shall be entitled to receive a severance amount (the “Severance”)
payable in equal installments over the Severance Period, subject to Sections
4.2(b) through (f). The “Severance Period” means the lesser of (i) the 12-month
period commencing on Executive’s Date of Termination, or (ii) the time period
remaining from Executive’s Date of Termination until the date he attains age 65.
The payment of Severance shall cease in the event of Executive’s death after
termination of employment. The aggregate amount of Severance shall be calculated
as follows and shall be subject to withholding of all applicable taxes:

(i) Severance Base Salary – The amount of Base Salary that would have been paid
to Executive over the Severance Period if Executive had been employed, based on
the Base Salary in effect as of the Date of Termination;

(ii) Cash in Lieu of Health and Life Insurance Coverage – An amount equal to the
amount the Company would have spent on health insurance and life insurance on
behalf of Executive and Executive’s dependents during the Severance Period had
Executive continued to be employed during the Severance Period, based on the
rates and coverage provided to Executive and Executive’s dependents as of the
Date of Termination; and

(iii) Cash in Lieu of Retirement Funds – An amount equal to the amount the
Company would have contributed on behalf of Executive to any employee retirement
plans and deferred compensation plans during the Severance Period, based on the
terms of the plans as of the Date of Termination.

(b) Section 409A Treatment of Payments. Each installment payment under
Section 4.2(a) is a separate payment and the structure of the Severance is
intended to satisfy the “short-term deferral exception” and/or the “two times
pay exception” of Section 409A of the Code; provided that, if such exceptions do
not apply and Executive is determined by the Company to be a “specified
employee” under Section 409A, no payments that are subject to Section 409A will
be made under Section 4.2(a) until a date which is six (6) months after the Date
of Termination (and on such date the payments that would otherwise have been
made during such six-month period shall be made). In no event shall any payment
of Severance that is considered deferred compensation under Section 409A be made
to Executive unless Executive has incurred a separation from service (as defined
in Code Section 409A(a)(1)(A)(i)).

(c) Release of Claims. To be entitled to the Severance in Section 4.2(a)
Executive must sign a general release of claims in the form required by the
Company, releasing the Company, its subsidiaries, affiliates, directors,
officers, and employees from all claims, damages and liabilities related to
Executive’s employment and any benefit plans or agreements. No payments shall be
made under Section 4.2(a) until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under Section 4.2(a) will
terminate.

(d) No Post-Employment Breach. As a condition to receipt of any installment of
the Severance under Section 4.2(a), Executive shall not have breached any
post-employment obligation of Executive under this Agreement. If at any time
Executive breaches this Agreement, in addition to any other remedies at law or
in equity, all unpaid installments of Severance shall be forfeited and Executive
shall be obligated to reimburse the Company for any installments of Severance
that Executive previously received from the Company.

 

Employment Agreement – Paul A. Valas

 

-6-



--------------------------------------------------------------------------------

(e) No Duty to Mitigate. The Company agrees that if Executive is entitled to
Severance, Executive shall not be required to mitigate damages by seeking other
employment, nor shall any amount Executive earns reduce the amount payable by
the Company hereunder.

(f) Only Severance Benefits. Executive agrees that the Severance shall be the
only severance benefit payable to Executive by the Company and Executive hereby
waives Executive’s rights (if any) to any severance benefits under any other
plan or program of the Company and its affiliates.

4.3 By Company for Cause, Death, or Disability. The Company shall have the right
to terminate Executive’s employment under this Agreement at any time during the
Term for Cause (defined in Section 5.2), upon Executive’s death, or due to
Executive’s Disability (defined in Section 5.5). In the event of termination for
Cause, death, or Disability, the Company’s obligations under this Agreement
shall cease as of the Date of Termination; provided, however, that Executive
will be entitled to whatever benefits are payable as of, or as a result of, such
termination pursuant to the terms of any health, life insurance, disability,
welfare, retirement or other plan or program maintained by the Company in which
Executive participates, and Executive shall be entitled to the rights under
Sections 4.6, and 4.7.

4.4 By Company Otherwise. If the Company terminates Executive’s employment
during the Term of this Agreement other than for Cause, death or Disability
pursuant to Section 4.3, Executive shall be entitled to receive the Severance
pursuant to Section 4.2(a), subject to all of the terms and conditions of
Sections 4.2(b) through (f).

4.5 Equity Awards/Stock Options. Under any circumstances of termination of
Executive’s employment, the vesting and exercisability of stock options, stock
appreciation rights, restricted stock, restricted stock units and other equity
awards held by Executive, shall be determined in accordance with the agreements
or plans for such awards.

4.6 Previously Earned Bonus. In the event of any termination, other than
termination for Cause, Executive shall be entitled to be paid any bonus that
Executive had previously earned from the Company with respect to a completed
calendar year, but which may not yet have been paid as of the Date of
Termination. Such bonus shall be payable on the date such amounts are payable to
other executives and Executive’s termination shall not affect the payment of
such bonus.

4.7 Accrued Obligations. In the event of any termination, Executive shall be
entitled to be paid his Base Salary accrued through the Date of Termination, and
any unreimbursed business expenses submitted in accordance with Company policy
(collectively “Accrued Obligations”). All payments of Accrued Obligations shall
be made to Executive within thirty (30) business days of the Date of Termination
of Executive’s employment under this Agreement.

 

Employment Agreement – Paul A. Valas

 

-7-



--------------------------------------------------------------------------------

4.8 Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, any benefits payable or to be provided to Executive by the Company or
its affiliates, whether pursuant to this Agreement or otherwise, which are
treated as severance payments under Code (defined in Section 5.3) Section 280G
(“Severance Payments”) shall be modified in the manner provided below to the
extent necessary so that the benefits payable or to be provided to Executive
under this Agreement that are treated as Severance Payments, as well as any
payments or benefits provided outside of this Agreement that are so treated,
shall not cause the Company to have paid an excess Severance Payment. In
computing such amount, the parties shall take into account all provisions of
Code Section 280G, and the regulations thereunder, including making appropriate
adjustments to such calculation for amounts established to be reasonable
compensation. In the event that the amount of any Severance Payments which would
be payable to or for the benefit of Executive under this Agreement must be
reduced to comply with this Section 4.7, the amount of the Severance described
in Section 4.2(a) shall be reduced. This Section 4.7 shall be interpreted so as
to avoid the imposition of excise taxes on Executive under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to
Section 280G(a) of the Code with respect to amounts payable under this Agreement
or otherwise. This determination will be made after reasonable consultation with
a national accounting firm selected by the Company.

4.9 Section 409A Compliance. This Agreement shall at all times be interpreted
and operated in good faith compliance in accordance with the requirements of
Section 409A. Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company shall not be taken (or shall be void and
without effect), if such action violates the requirements of Section 409A. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Agreement in accordance with Section 409A that is
not expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision were
expressly set forth.

5. Definitions. For purposes of this Agreement the following terms shall have
the meanings specified below:

5.1 “Board” or “Board of Directors”. The Board of Directors of the Company.

5.2 “Cause”. Any of the following are grounds for the Company’s termination of
Executive for “Cause.”

(a) Any act by Executive which has been found in an applicable court of law to
constitute a felony;

(b) Executive engages in any form of dishonesty or conduct involving moral
turpitude related to Executive’s employment relationship with the Company or
that substantially impacts the reputation or operations of the Company in an
adverse manner, as determined in the good faith judgment of the CEO (or the
CEO’s designee);

 

Employment Agreement – Paul A. Valas

 

-8-



--------------------------------------------------------------------------------

(c) Executive’s breach of any contractual, fiduciary or other recognized duty of
Executive to the Company or any of its affiliates, or any other conduct that is
patently inimical to the interests of the Company or any of its affiliates;

(d) Executive materially breaches this Agreement; or

(e) The willful or continued failure by Executive substantially to perform
Executive’s duties with the Company or to comply with policies of the Company
(other than any such failure resulting from incapacity due to mental or physical
illness not constituting a Disability, as defined herein) if the CEO (or CEO’s
designee) has delivered to the Executive a notice setting forth (i) the
performance failure or policy compliance problem, (ii) the reasonable action
that would remedy such failure or problem, and (iii) the required time frame for
remedying such failure or problem (which in the case of a failure or problem not
capable of being remedied within thirty (30) days, the requirement that
commencement of such remediation must occur within seven (7) days and be
diligently pursued thereafter, or for a failure or problem capable of being
remedied within thirty (30) days, such 30-day deadline), and Executive shall not
have complied with the required remediation timeframe.

For purposes of this Agreement, no act or failure to act by Executive shall be
deemed to be “willful” unless done or omitted to be done by Executive not in
good faith and without reasonable belief that Executive’s action or omission was
in the best interests of the Company.

5.3 “Code”. The Internal Revenue Code of 1986, as it may be amended from time to
time.

5.4 “Confidential Information”. All technical, business, and other information
relating to the business of the Company or its subsidiaries or affiliates,
including, without limitation, technical or nontechnical data, formulae,
compilations, programs, devices, methods, techniques, processes, financial data,
financial plans, product plans, and lists of actual or potential customers or
suppliers, that (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other Persons, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality. Such information and
compilations of information shall be contractually subject to protection under
this Agreement whether or not such information constitutes a trade secret and is
separately protectable at law or in equity as a trade secret. Two years after
the expiration or termination of this Agreement, information that does not
constitute a trade secret under applicable law, will not be considered
Confidential Information.

5.5 “Disabled” or “Disability”. Executive’s inability to fully and competently
perform Executive’s duties hereunder with or without a reasonable accommodation
for a period of more than 120 continuous days or more than 180 nonconsecutive
days in any twelve (12) month period due to a physical or mental impairment or
Executive becomes eligible for benefits under a long-term disability policy or
similar income replacement benefit offered by the Company.

 

Employment Agreement – Paul A. Valas

 

-9-



--------------------------------------------------------------------------------

5.6 “Person”. Any individual, corporation, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.

6. Termination Procedures. During the Term of this Agreement, any purported
termination of Executive’s employment (other than by reason of death) shall be
communicated by written notice (“Notice of Termination”) from one party hereto
to the other party hereto in accordance with Section 11. A Notice of Termination
for Cause is required to include the information supporting a finding of “Cause”
as defined in Section 5.2. “Date of Termination,” with respect to any purported
termination of Executive’s employment during the Term of this Agreement, shall
mean (i) if Executive’s employment is terminated by Executive’s death, the date
of Executive’s death, (ii) if Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Executive shall not have returned to the full-time performance of Executive’s
duties during such thirty (30) day period), and (iii) if Executive’s employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days, except in the case of a termination for Cause in
which case termination may be immediate; and in the case of a termination by
Executive, the date specified in the Notice shall not be less than thirty
(30) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given). If Executive terminates Executive’s employment under
Section 4.1 or 4.2, the Company, in its sole discretion, may require that
Executive’s employment terminate at any time after Executive has given Notice of
Termination, which election shall not be deemed a termination by the Company
under Section 4.4, provided that if the Company makes such an election, (i) in
the case of termination under Section 4.1, the Base Salary shall be paid through
the notice period, and (ii) in the case of termination under Section 4.2, the
Severance Period shall be extended by one month. Likewise, if the Company
terminates the Executive other than for Cause, in lieu of the applicable notice
period, the Company may give notice of immediate termination and extend the
Severance Period by one month.

7. Intellectual Property Rights.

7.1 Creative Work. Executive agrees that all creative work and work product,
relating to the business of the Company or its subsidiaries or affiliates,
including but not limited to all technology, designs, business management tools,
processes, software, patents, trademarks, and copyrights developed by Executive
during employment with the Company, regardless of when or where such work or
work product was produced, constitutes work made for hire, all rights of which
are owned by the Company.

7.2 Assignment. Executive hereby assigns to the Company all right, title and
interest, whether by way of copyrights, trade secrets, trademark, patent, or
otherwise, in all such creative work or work products, as defined in
Section 7.1, regardless of whether the same is subject to protection by patent,
trademark or copyright law. At the Company’s request and expense, Executive will
sign such documents and take such actions that the Company deems reasonably
necessary to perfect, protect, and evidence the Company’s right in the creative
work.

8. Contract Non-Assignable. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Executive, and
agree that this Agreement may not be assigned or transferred by Executive, in
whole or in part, without the prior written consent of the Company.

 

Employment Agreement – Paul A. Valas

 

-10-



--------------------------------------------------------------------------------

9. Successors; Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to, or
transferee of, the Company, the Company will require any successor to, or
transferee of, all or substantially all of the business and/or assets of the
Company or stock of the Company (whether direct or indirect, by purchase,
merger, reorganization, liquidation, consolidation or otherwise) to expressly
assume and agree to perform this Agreement, in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement.

9.2 This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees and by the Company’s
successors and assigns. If Executive shall die while any amount would still be
payable to Executive hereunder (other than amounts which, by their terms,
terminate upon the death of Executive) if Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of Executive’s estate.

10. Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to the Company.

11. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three (3) business days after mailing if mailed, first
class, certified mail, postage prepaid:

 

                To the Company   

Blount International, Inc.

4909 SE International Way

Portland, OR 97222

 

ATTN: General Counsel

 

                To the Executive:

  

 

Paul A. Valas

5795 Oak Creek Lane

Greenwood Village, Colorado 80121

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

Employment Agreement – Paul A. Valas

 

-11-



--------------------------------------------------------------------------------

12. Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

13. Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

14. Indemnification. During the Term and after Executive’s termination, the
Company shall indemnify Executive and hold Executive harmless from and against
any claim, loss or cause of action arising from or out of Executive’s
performance as an officer, director or employee of the Company or any of its
subsidiaries or other affiliates or in any other capacity, including any
fiduciary capacity, in which Executive serves at the Company’s request, in each
case to the maximum extent permitted by law and under the Company’s Articles of
Incorporation and Bylaws (the “Governing Documents”), provided that in no event
shall the protection afforded to Executive hereunder be less than that afforded
under the Governing Documents as in effect on the date of this Agreement except
from changes mandated by law. During the Term and after Executive’s termination,
Executive shall be covered by any policy of directors’ and officers’ liability
insurance maintained by the Company for the benefit of its officers and
directors.

15. Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto.

16. Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Oregon.

17. Arbitration of Disputes; Expenses. All claims by Executive for compensation
and benefits under this Agreement shall be directed to and determined by the
Board (or its designee) and shall be in writing. Any denial by the Board (or its
designee) of a claim for benefits under this Agreement shall be delivered to
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to Executive for a review of a decision denying a claim
and shall further allow Executive to appeal to the Board a decision of the Board
within sixty (60) days after notification by the Board that Executive’s claim
has been denied. Unless prohibited by applicable law, any dispute or controversy
arising under or in connection with this Agreement or with Executive’s
employment shall be settled exclusively in Denver, Colorado, in accordance with
the then effective arbitration rules of the Arbitration Service of Portland,
Inc. (or of the American Arbitration Association, if the Arbitration Service of
Portland, Inc. no longer exists), with the exception of any rules allowing for
class action arbitration. To the extent administratively practicable, the
Company and the Executive agree to select an arbitrator who is an attorney with
experience in employment law disputes. Judgment may be entered on the

 

Employment Agreement – Paul A. Valas

 

-12-



--------------------------------------------------------------------------------

arbitrator’s award in any court having jurisdiction. The prevailing party shall,
to the extent allowed by law, be entitled to attorney’s fees and costs, and any
attorney’s fees and costs on appeal. However, nothing in this Section 17 will
prohibit or otherwise prevent either party from seeking equitable or injunctive
relief or an order to compel arbitration; and any such action shall be brought
in a state or federal court located in Denver County, Denver. The parties hereto
agree that they are subject to the jurisdiction of the federal and state courts
of Denver for the purpose of such actions. Except to the extent provided in this
Section 17, each party shall pay its own legal fees and other expenses
associated with any dispute.

18. Entire Agreement. This Agreement contains the entire understanding of the
parties regarding the subject matter of this Agreement and supersedes all prior
and contemporaneous negotiations and agreements, whether written or oral,
between the parties with respect to the subject matter of this Agreement,
including the Old Agreement, except for Section 3(d) of the Old Agreement which
will continue in full force and effect, as incorporated in Section 3(d) of this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

EXECUTIVE: /s/ Paul A. Valas Paul A. Valas

 

COMPANY: BLOUNT INTERNATIONAL, INC. By   /s/ Joshua L. Collins Joshua L.
Collins, Chief Executive Officer

 

Employment Agreement – Paul A. Valas

 

-13-